Citation Nr: 0603652	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  93-00 276	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of transurethral resection of the prostate (TURP), 
including loss of use of a creative organ.

(The issues of entitlement to an evaluation in excess of 30 
percent prior to January 24, 1999, and an evaluation in 
excess of 60 percent from January 24, 1999, for peptic ulcer 
disease with chronic gastrointestinal disorder, and 
entitlement to an effective date earlier than January 24, 
1999 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability will be the subjects of a separate decision by the 
Board of Veterans' Appeals.)


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty in the United States Army 
from September 1968 to May 1970.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1998 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied the appellant's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
transurethral resection (TURP) of the prostate procedure, 
including loss of use of a creative organ.  The Board 
remanded the claim for additional development in August 2004; 
the case has now been returned to the Board for appellate 
review.

Prior to the case being sent to the Board, the appellant's 
then-appointed attorney advised the RO, in September 2004, 
that he no longer represented the veteran.  There has been no 
correspondence from the appellant regarding representation as 
to the § 1151 claim and neither the Board nor the RO, as 
reflected in the claims file, has any information to suggest 
that the attorney did not properly notify the appellant.  See 
38 C.F.R. § 20.608(a).  Therefore, the Board presumes that 
the appellant intends to proceed unrepresented at this stage 
of the appeal, and will proceed accordingly, as he has 
offered no information for the Board to reasonably conclude 
otherwise.  (Another attorney represents the veteran as to 
the rating issues for gastrointestinal disability and an 
earlier effective date for a total rating; however, when the 
veteran entered into an agreement of representation with this 
second attorney in October 2003, representation as to this 
§ 1151 claim was specifically excluded.)

The Board notes that effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence would generally have 
to be shown by the VA for a claimant to obtain compensation 
under the statute.  This amendment, however, does not apply 
to cases filed prior to the effective date.  Pub. L. No. 104- 
204, § 422(a)-(c) (1996).  As this claim was filed prior to 
the effective date, the former statute must be applied.  See 
VAOPGCPREC 40-97.  


FINDINGS OF FACT

1.  The appellant underwent a transurethral resection of 
prostate (TURP) at a VA hospital in February 1997.

2.  Medical evidence dated subsequent to the February 1997 
TURP shows that the appellant has been diagnosed with 
retrograde ejaculation and erectile dysfunction (ED).

3.  Retrograde ejaculation has been shown to be a consequence 
that was certain to result from the VA surgical treatment 
rendered in February 1997.

4.  There is no competent medical evidence showing that the 
appellant incurred additional disability, including ED, due 
to VA treatment of his prostate disorder, which included the 
February 1997 prostate surgery.  


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for treatment of a prostate disorder, including the 
residuals of the February 1997 transurethral resection of 
prostate have not been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service connected.  38 U.S.C.A. § 1151.

The appellant contends that he did not receive proper 
treatment for his prostate condition when he first sought 
treatment, and that, but for said mistreatment, he would not 
have had to undergo the TURP surgery in February 1987.  The 
appellant also contends that his currently diagnosed 
retrograde ejaculation and ED were caused by the TURP surgery 
and that he is therefore entitled to benefits under 
38 U.S.C.A. § 1151 for these additional disabilities.

I.  Evidence

Review of the medical evidence of record reveals that the 
appellant underwent a Disability Determination Internal 
Medicine examination (for the Social Security Administration) 
in January 1995.  The associated report indicates that the 
appellant had been treated for prostatitis over the previous 
year.  He was taking a daily dose of Hytrin.  

The appellant was seen in a VA emergency room, in February 
1994, with complaints of prostate trouble times two years.  
He reported urinary frequency and an aching in his groin 
area.  He said that he had never been treated for this.  The 
clinical impression was acute prostatitis.  In June 1994, he 
was seen for follow-up; the clinical assessment after IVP 
testing was irritative voiding.  In July 1994, he was put on 
a trial of Hytrin.  In September 1994, the appellant was 
prescribed a course of Bactrim for the irritative 
voiding/prostatitis.  The treatment plan in January 1995 for 
the appellant's irritative voiding included NSAIDS and Sitz 
baths.  In April 1995, the appellant was seen in the urology 
clinic for a follow-up to his complaints of irritative 
voiding; he was noted to be noncompliant with the recommended 
Sitz baths.  In December 1995, the appellant reported 
suffering from side effects from Hytrin and said that he was 
interested in trying Proscar.  In June 1996, he complained of 
irritative voiding and reported that he continued with 
nocturia and incomplete emptying.  It was noted that no cysts 
had been found on IVP testing in July 1994.  The clinical 
assessment was bladder outlet obstruction.  

In February 1997, the appellant was admitted to a VA hospital 
where he underwent a TURP procedure.  The operating room 
report does not include any notation of any problem or 
deviation from normal procedure.  The discharge summary 
indicates that the appellant tolerated the procedure well.  
The next day, he stated that he was voiding well.  In April 
1997, the appellant complained of dysuria since the TURP.  He 
said that he had experienced pain since three days after the 
surgery and that he had not had any hematuria recently.  He 
reported urinary incontinence without warning with many 
accidents.  He was concerned that he was not producing sperm.  
The clinical assessment was benign prostatic hypertrophy.  

The evidence of record includes an opinion from a VA 
urologist dated in November 1997.  The urologist stated that 
after reviewing the appellant's medical record, he believed 
that the appellant had been treated/managed appropriately.  
The urologist noted that the appellant had failed medical 
management of his prostate symptoms and that he had 
eventually opted for surgical treatment (TURP).  The 
pathology specimens from the surgery revealed only benign 
prostatic growth.  There was no evidence of prostatitis or 
cancer.  

The urologist also stated that the appellant had retrograde 
ejaculation as a result of the TURP surgery.  The urologist 
noted that this condition occurs in essentially 100 percent 
of men undergoing the TURP surgery and that, as such, the 
condition was an expected post-operative event and not truly 
a complication.  The urologist said that the appellant still 
had the potential to be fertile.  

A VA primary care clinic note, dated in August 2000, includes 
a diagnosis of ED.  An October 2002 clinic note indicated 
that the appellant was using Viagra.  In February 2003, he 
was noted to be doing well on that medication. 

The appellant's claims file, patient charts, history and 
pathology data were reviewed by a VA doctor in August 2003.  
The reviewer noted that the appellant had complaints of 
retrograde ejaculation, mild ED and post-coital sensory 
voiding symptoms at the time of his last urology visit in 
June 2003.  The reviewer stated that the appellant's 
retrograde ejaculation (RGE) was an expected and natural 
sequela of his TURP and said that RGE does not impair sexual 
function, urological health or the general health of the 
person.  The reviewer stated that the appellant's sensory 
voiding symptoms were not due to the RGE.  The reviewer also 
stated that ED can be caused by the TURP procedure and that 
the TURP procedure could have contributed to the appellant's 
current ED.  However, the appellant's ED could also be part 
of the natural aging process or could be due to his 
psychiatric problems (anxiety and depression).  In addition, 
treatment with anti-depressants was known to contribute to 
ED.  The reviewer concluded that to isolate and incriminate 
the TURP procedure as the sole cause of the appellant's ED 
was unwarranted.  

The reviewer further stated that there is no reason to 
suspect that the appellant had a delay in the diagnosis or 
treatment of his irritative voiding symptoms.  His initial 
presentation with boggy and tender prostate was established 
to be secondary to prostatitis and this condition was 
appropriately treated with antibiotics.  This treatment did 
lead to improvement of the appellant's symptoms.  For his 
residual irritative voiding symptoms, the appellant was 
correctly managed by medical treatment which he failed.  In a 
step-wise fashion, the appellant was then managed surgically.  
The reviewer opined that these treatment steps were 
appropriately taken and that there was no reason to believe 
that the appellant's outcome would have been different.

II.  Analysis

The Board again notes that effective October 1, 1997, 
38 U.S.C.A. § 1151 was amended such that negligence or 
similar instance of fault by the VA would generally have to 
be shown for a claimant to obtain compensation under the 
statute.  This amendment, however, does not apply to cases 
filed prior to the effective date of October 1, 1997.  Pub. 
L. No. 104- 204, § 422(a)-(c) (1996).  See Brown v. Gardner, 
115 S. Ct. 552 (1994).  As this claim was filed prior to the 
effective date, the former statute must be applied.  
VAOPGCPREC 40-97.

In pertinent part, 38 U.S.C.A. § 1151 provides that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,. . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability. . ., disability or death 
compensation. . . shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of. . . hospitalization, medical 
or surgical treatment. . . the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result of. . . 
hospitalization, medical or surgical 
treatment,. . . (3)  Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment. . . 
properly administered. . .  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the. . . medical or 
surgical treatment administered.

The February 1997 surgery report reveals that the appellant's 
TURP procedure was performed without complications, a fact 
that was pointed out in the VA medical opinion of November 
1997, which also noted that retrograde ejaculation was 
virtually a universal outcome for men undergoing a TURP.  A 
urologist has opined that the appellant's treatment was 
appropriate and timely.  Furthermore, the VA medical opinion 
of August 2003 also states that the appellant's treatment was 
appropriate and that his ED should not be attributed to the 
TURP procedure in light of his other risk factors for ED.  
Hence, the Board finds that the competent medical evidence 
does not demonstrate that the appellant's ED was the result 
of his February 1997 prostate surgery or any other aspect of 
VA medical treatment.

Again, while there was an indication that the appellant 
experienced retrograde ejaculation as a result of the TURP, a 
VA urologist has stated that this condition was an expected 
outcome and present in essentially every case.  In Brown v. 
Gardner, the United States Supreme Court held that the 
statutory language of 38 U.S.C.A. § 1151 in existence at that 
time (and applicable to this case) simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  However, the Supreme Court 
further held that not every "additional disability" was 
compensable.  The validity of the remainder of 38 C.F.R. 
§ 3.358 was not questioned.  Benefits are not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  Such consequences are consequences that are 
certain to result from, or were intended to result from, the 
medical treatment provided.  See 38 C.F.R. § 3.358.  
Therefore, the appellant's claim for benefits for RGE under 
38 U.S.C.A. § 1151 must be denied as the preponderance of the 
evidence supports the conclusion that the RGE was a 
consequence of the TURP surgery that was certain to result.  
There is no competent medical evidence to the contrary.

In the absence of medical evidence that establishes a nexus 
between the appellant's ED and his February 1997 prostate 
surgery, the Board concludes that the preponderance of the 
evidence is against the claim.  Therefore, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Because the criteria for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for additional disability, 
claimed to be as a result of VA medical treatment, including 
prostate surgery in February 1997, are not met, the claim is 
denied.  Moreover, there is no objective evidence of loss of 
use of a creative organ as defined in 38 C.F.R. 
§ 3.350(a)(1).  

The appellant has alleged that he received inadequate medical 
treatment at a VA facility in connection to the treatment he 
received in the urology clinic between 1994 and 1997, as well 
as the surgery he underwent on his prostate 1997.  He has 
submitted a number of written statements expressing his 
belief that his ED is entirely due to the VA medical 
treatment he received and that his RGE was a bad outcome.  
However, the appellant has provided no medical evidence, 
except the expression of his opinions contained in his 
written statements to establish that he suffers from 
additional genitourinary disability due to treatment rendered 
during the February 1997 VA hospital operation and/or the VA 
treatment before and after the surgery; the appellant is not 
medically trained and is not qualified to render such a 
medical opinion that any such genitourinary functional loss 
he currently has is an unexpected outcome of the treatment.

The arguments as expressed by the appellant, while plausible 
and undoubtedly sincere, do not represent competent evidence 
because there is no indication that he has the medical 
training, expertise, or diagnostic ability to competently 
link the veteran's VA treatment with his current 
genitourinary status.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  Furthermore, while it is clear that the veteran 
suffers from RGE related to the TURP surgery, there is no 
competent medical evidence to refute the two VA doctors' 
expert opinions that the care and treatment the veteran 
received at VA facilities was proper or the necessary 
consequence of treatment.

Thus, overall, the preponderance of the evidence is negative 
and against the appellant's claim of entitlement to benefits 
under 38 U.S.C.A. § 1151 for the RGE and the ED, including 
loss of use of a creative organ.  For the foregoing reasons, 
the Board finds that the preponderance of the evidence is 
against the appellant's genitourinary claim under 38 U.S.C.A. 
§ 1151.  Because the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date. VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In this case, VA's duties have been fulfilled. VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his 38 U.S.C.A. § 1151 claim.  The 
RO sent the appellant a letter in September 2004, in which he 
was informed of what the evidence had to show to establish 
entitlement and what evidence VA was attempting to obtain.  
He was also informed of these elements in the discussion in 
the August 1998 Statement of the Case (SOC), the February 
2005 Supplemental Statement of the Case (SSOC) and the August 
2004 Board remand.  He was also told that he needed to ensure 
that all pertinent evidence was submitted.  The RO also sent 
the appellant a Supplemental Statement of the Case (SSOC) in 
February 2005, in which he was provided with the text of 
38 C.F.R. § 3.159.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the March 1998 rating 
decision.  Although the required notice was not provided 
until after the RO adjudicated the appellant's 38 U.S.C.A. 
§ 1151 claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires another remand to the RO.  Nothing about the 
evidence or the appellant's response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  In fact, the Court in 
Pelegrini determined that there was no error in providing 
notice after the rating decision when the decision itself 
preceded enactment of the VCAA.  Id.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant's VA medical 
records have been associated with the claims file.  Private 
medical doctor statements have also been associated with the 
claims file.  The claims file was reviewed on two occasions 
for the rendering of a medical opinion.  The appellant did 
not provide any information to VA concerning treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  Therefore, the Board finds that 
VA has completed its duties under the VCAA and all applicable 
law, regulations and VA procedural guidance.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005). 


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for treatment of a prostate condition, including a 
TURP procedure in February 1997, are denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


